DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in this office action and presented for examination. Claims 1-4, 8-10, and 14 are newly amended by the response received November 29, 2022.

Specification
The title of the invention is not descriptive, given that the concept of a pipeline and the concept of branch prediction were very well known in the art before the effective filing date of the claimed invention, as was the processing of instructions. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the first instruction and the first prediction instruction are successively executed” in lines 7-8. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., FIG. 3A, as cited by Applicant on page 10 of the remarks received November 29, 2022) does not appear to provide support for the first instruction and the first prediction instruction being “successively” executed.
Claims 2-7 are rejected for failing to alleviate the rejection of claim 1 above. 

Claim 8 recites the limitation “the first instruction and the first prediction instruction are successively executed” in lines 8-9. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., FIG. 3A, as cited by Applicant on page 10 of the remarks received November 29, 2022) does not appear to provide support for the first instruction and the first prediction instruction being “successively” executed.
Claims 9-14 are rejected for failing to alleviate the rejection of claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) (Low-Power Branch Prediction) in view of Grohoski et al. (Grohoski) (US 5794027). 
Consider claim 1, Hu discloses a pipeline computer system (page 1, section 1, second paragraph, line 1, pipelined; page 1, section 1, first paragraph, lines 1-2, portable computing and communication devices), comprising: a processor circuit (page 1, section 1, second paragraph, line 1, processors) configured to obtain a first target address of a first branch instruction (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and a second address of a first prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a first address of the first branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) before the first branch instruction is executed (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), and sequentially prefetch a first instruction corresponding to the first target address (page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the first prediction instruction when a prediction result of the first branch instruction is branch-taken (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein an execution of the first instruction is followed by an execution of the first prediction instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)); and a memory circuit configured to store the first instruction and the first prediction instruction (page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address; page 4, section 3.2, second paragraph, lines 4-5, its target-path next branch instruction; in other words, addresses are addresses in memory that store the instructions).
However, Hu does not disclose that the first instruction and the first prediction instruction are successively executed.
On the other hand, Grohoski discloses a first instruction corresponding to a first target address and a first prediction instruction are successively executed (see FIG. 5, wherein branch instruction X corresponding to a first target address 20 and a first prediction instruction B2 are successively executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Grohoski with the invention of Hu, as this modification merely entails combining prior art elements (Hu’s first instruction corresponding to a first target address and a first prediction instruction, and Grohoski’s teaching that a first instruction corresponding to a first target address and a first prediction instruction are successively executed) according to known methods (Grohoski explicitly discloses that it was known for a first instruction corresponding to a first target address and a first prediction instruction to be successively executed) to yield predictable results (Hu’s first instruction and first prediction instruction being successively executed), which is an example of a rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 2, the overall combination discloses the pipeline computer system of claim 1 (see above), wherein the processor circuit is configured to search a lookup table according to the first address (Hu, page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the lookup table is configured to store a corresponding relation among the first target address, the first address, and the second address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 3, the overall combination discloses the pipeline computer system of claim 1 (see above), wherein the processor circuit is further configured to obtain a second target address (Hu, page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) of a second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) and a fourth address of a second prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a third address of the second branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), an execution of the first branch instruction is followed by an execution of the second branch instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and if the prediction result is branch-untaken, the processor circuit is further configured to start processing the second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 4, the overall combination discloses the pipeline computer system of claim 3 (see above), wherein an execution of an instruction corresponding to the second target address (Hu, page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) is followed by an execution of the second prediction instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 5, the overall combination discloses the pipeline computer system of claim 1 (see above), wherein the prediction result of the first branch instruction is started to be determined in one interval prior to the first branch instruction being executed (Hu, page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address).

Consider claim 6, the overall combination discloses the pipeline computer system of claim 1 (see above), wherein the processor circuit is further configured to obtain a third address of a second prediction instruction (Hu, page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), and start processing the second prediction instruction when the prediction result is branch-untaken (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 7, the overall combination discloses the pipeline computer system of claim 6 (see above), wherein the processor circuit is configured to search a lookup table according to the first address (Hu, page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)), the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the third address (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the lookup table is configured to store a corresponding relation among the first address, the first target address, the second address, and the third address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 8, Hu discloses an instruction processing method, comprising: obtaining a first target address of a first branch instruction (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and a second address of a first prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a first address of the first branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) before the first branch instruction is executed (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits); and sequentially prefetching a first instruction corresponding to the first target address (page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the first prediction instruction when a prediction result of the first branch instruction is branch-taken (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein an execution of the first instruction is followed by an execution of the first prediction instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).
However, Hu does not disclose that the first instruction and the first prediction instruction are successively executed.
On the other hand, Grohoski discloses a first instruction corresponding to a first target address and a first prediction instruction are successively executed (see FIG. 5, wherein branch instruction X corresponding to a first target address 20 and a first prediction instruction B2 are successively executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Grohoski with the invention of Hu, as this modification merely entails combining prior art elements (Hu’s first instruction corresponding to a first target address and a first prediction instruction, and Grohoski’s teaching that a first instruction corresponding to a first target address and a first prediction instruction are successively executed) according to known methods (Grohoski explicitly discloses that it was known for a first instruction corresponding to a first target address and a first prediction instruction to be successively executed) to yield predictable results (Hu’s first instruction and first prediction instruction being successively executed), which is an example of a rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 9, the overall combination discloses the instruction processing method of claim 8 (see above), further comprising: obtaining a second target address (Hu, page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) of a second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) and a fourth address of a second prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a third address of the second branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), wherein an execution of the first branch instruction is followed by an execution of the second branch instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and if the prediction result is branch-untaken, starting processing the second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 10, the overall combination discloses the instruction processing method of claim 9 (see above), wherein an execution of an instruction corresponding to the second target address (Hu, page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) is followed by an execution of the second prediction instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 11, the overall combination discloses the instruction processing method of claim 8 (see above), further comprising: obtaining a third address of a second prediction instruction (Hu, page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits); and starting processing the second prediction instruction when the prediction result is branch-untaken (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 12, the overall combination discloses the instruction processing method of claim 11 (see above), wherein obtaining the third address of the second prediction instruction according to the first address comprises: searching a lookup table according to the first address (Hu, page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)), the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the third address (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein the lookup table is configured to store a corresponding relation among the first address, the first target address, the second address, and the third address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 13, the overall combination discloses the instruction processing method of claim 8 (see above), wherein the prediction result of the first branch instruction is started to be determined in one interval prior to the first branch instruction being executed (Hu, page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address).

Consider claim 14, the overall combination discloses the instruction processing method of claim 8 (see above), wherein obtaining the first target address of the first branch instruction and the second address of the first prediction instruction according to the first address of the first branch instruction before the first branch instruction is executed comprises: searching a lookup table according to the first address (Hu, page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein the lookup table is configured to store a corresponding relation among the first address, the first target address, and the second address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Response to Arguments
Applicant on page 9 argues: “Paragraphs [0017], [0036], and [0039] of the present application are amended to correct informalities thereof, as suggested by the Office Action. No new matter is entered.”
In view of the aforementioned amendments, the associated previously presented objections to the specification are withdrawn.

Applicant on page 9 argues: “Moreover, the title of the present application is also amended. The above amendments to the title of the present application are fully supported throughout the original specification (which may at least include paragraph [0001] of the present specification). Accordingly, no new matter is entered. Applicant respectfully submits that the amended title of the present application is now more clearly indicative of the invention to which the claims are directed.”
However, Examiner submits that the amended title of the invention is not descriptive, given that the concept of a pipeline and the concept of branch prediction was very well known in the art before the effective filing date of the claimed invention, as was the processing of instructions. A new title is required that is clearly indicative of the invention to which the claims are directed.

Applicant on page 9 argues: “Claims 2-4, 9-10, and 14 are amended to correct informalities and/or typographical error(s) thereof. No new matter is entered. Applicant respectfully submits that the amended claims 2-4, 9-10, and 14 are now clearer and thus respectfully requests that the objection to claim 10 and the section 112 rejections to claim 2-4, 9-10 and 14 be withdrawn.”
In view of the aforementioned amendments, the associated previously presented objections and section 112 rejections are withdrawn.

Applicant on page 10 argues: ‘Claim 1 is amended to recite: "the first instruction and the first prediction instruction are successively executed." The amendments to claim 1 is fully supported throughout the original specification, which at least includes, for example, Fig. 3A. Accordingly, no new matter is entered.’
However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure does not appear to provide support for the first instruction and the first prediction instruction being “successively” executed.

Applicant on page 11 argues: ‘Accordingly, Hu fails to teach the claimed feature of "the first instruction and the first prediction instruction are successively executed." It is respectfully submitted that Hu fails to teach each and every limitation of claim 1. Claim 1 is thus allowable over Hu.’
In view of the aforementioned amendment, the Grohoski et al. reference is newly being relied upon — see the Claim Rejections - 35 USC § 103 section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182